Title: To John Adams from Richard Rush, 20 August 1815
From: Rush, Richard
To: Adams, John




Dear and respected Sir.
Washington. August 20. 1815


Your opportunities of obtaining correct information from St Petersburgh, were long superior to those of any one else. In the loss of your accustomed fountain of supply, I send you a few extracts that I have copied from a couple of letters lately received from Mr Harris. I think they will afford you pleasure. Mr Russel writes from Stockholm under date of May 27th, that, the crown Prince was so struck at the manner in which we had sustained ourselves against Britain, that he was for a treaty of alliance with us outright! Thus it would seem, that while our country, our government, and the war, are so depreciated by many of our own citizens, those testimonies which after all will make up the historical verdict to be awarded, are likely to be quite different.
I can do nothing, sir, but repeat to you at all times the assurances of my genuine attachment and respect.



Richard Rush.



Extracts from Letters from Mr Harris, chargé d’affaires at St Petersburgh to the Secretary of State.
Feb: 28. 1815.
"The British agents at the congress in the Austrian capital, have latterly, ’tis said, acted a part very hostile to the views and dispositions of the Emperor Alexander; and their conduct has been repeated here in such a light that Lord Walpole has been treated with marked coldness in society, and his government spoken of with equal disrespect. A like temper has been discovered at the court of the empress mother, where the British minister has lately been very little noticed"
May 26.
"The ukase of 1811 is revived, and under circumstances somewhat peculiar. The sentiments of the Emperor towards England are too well known, for one to mistake the course of his majesty’s policy in his future commercial relations with that nation, and the late proceedings at Vienna have sufficiently shown the political feeling which the British agents at the memorable congress have, by their conduct there, excited in the heart of Alexander. The English merchants here are outrageous at the revival of a supposed exploded system, and consider it as a death blow to the priviledges on which they had buoyed themselves for some time with the hope of seeing fully restored to them".
"It has been a source of satisfaction which I feel proud to announce to you, that during the contest which we have just so honorably closed, we have enjoyed in all the first circles here, the most distinguished favor. Our cause has been supported even with enthusiasm, and which the English agents have witnessed, as may well be supposed, with no little chagrin. At the court of the empress mother, I have found myself equally noticed with the envoy from St James, though inferior to him in grade. At a dinner at a principal noblemans, at which were present several ministers of the empire, the American army and general Jackson were given as a toast."
The chancellor, Count Romanzoff, who is considered the first nobleman of the land, continues to entertain for our country, the same sentiments he has long been known to possess for it. He considers our war, even that as it has been, as one of the greatest benefits that could have befallen us; and the resolution that decreed it as an evidence of human wisdom equal to any which his knowledge of public events enabled him to compare it with".
"I can say nothing as to the return of the chancellor to power. He still enjoys the esteem and confidence of his sovereign, and on his majesty’s return there doubtless will be many important changes in the ministry".


